Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim group I (1-8, 10-13, and 15-19) in the reply filed on 8/22/2022 is acknowledged.
Claims 9, 14, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 8, 10-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spitzer at el. (Spitzer) (US 2018/0136720).
Regarding claim 1, Spitzer discloses a method for presenting video data to viewers, comprising: 
wherein the method is performed by a streaming client device (104, 604); 
transmitting viewing tracking data based on a target view direction of a viewer in relation to a scene depicted by a first video image rendered by the streaming client device at a first time point to the viewer ([0048], [0055], user gaze data is transmitted to GPU 606 for determining the fovea position in a next image), wherein the first video image is decoded for the first time point from a video stream (FIG. 7, steps 713, 714, the fovea and peripheral regions are decompressed) streamed by a video streaming server (102, 602) to the streaming client device (104, 604);
receiving and decoding a second video image for a second time point from the video stream streamed by the video streaming server to the streaming client device (FIG. 7, next display image; [0048], gaze data is transmitted for rendering a next image), wherein the second video image comprises a target view image portion at a first spatiotemporal resolution and one or more non-target view image portions at a second spatiotemporal resolution different from the first spatiotemporal resolution ([0040], [0045], [0056], a fovea region and a peripheral region having different resolutions), wherein the target view image portion corresponds to the target view direction of the viewer ([0043], the fovea regions corresponds to a target region);
causing the target view image portion in the second video image to be rendered, at the second time point, to the viewer (FIG. 7, steps 718 and 720, the regions are rendered and blended for display).
Regarding claim 2, Spitzer discloses wherein the target view image portion includes a foveal- view region that corresponds to a foveal view in a vision field of the viewer at the second time point ([0043], the fovea regions corresponds to a target region).
Regarding claim 4, Spitzer discloses decoding image metadata from the video stream, wherein the image metadata identifies the target view image portion and the one or more non-target view image portions in the second video image ([0062], [0068], [0074], size information indicating size and location of regions is signaled).
Regarding claim 7, Spitzer discloses wherein a spatial extent of the target view image portion in the second video image is determined based at least in part on a predicted eye gaze displacement ([0044], the fovea region location and size is determined based on the eye gaze data having a predicted margin of error).
Regarding claim 8, Spitzer discloses wherein the target view image portion and the one or more non-target view image portions are identified in image metadata encoded with the second video image in the video stream ([0062], size of location information of each region is transmitted).
Regarding claim 10, Spitzer discloses a non-transitory computer readable storage medium, storing software instructions, which when executed by one or more processors cause performance of the method recited in Claim 1 ([0099], program stored on a computer readable medium).
Regarding claims 11-13, claims 11-13 are rejected in the analysis of claim 10 above. 
Regarding claim 15, Spitzer discloses a computing device (102, 104) comprising one or more processors (208, 210) and one or more storage media, storing a set of instructions, which when executed by one or more processors cause performance of the method recited in Claim 1.
Regarding claims 16-19, claims 16-19 are rejected in the analysis of claim 10 above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer at el. (Spitzer) (US 2018/0136720) in view of Budagavi et al. (Budagavi) (US 2018/0189958).
Regarding claim 3, Spitzer discloses the method of Claim 1 (see claim 1 above).
Spitzer is silent about sending viewport information to the streaming server, wherein the viewport information is used by the streaming server as a basis to determine a size of the target view image portion.
Budagavi from the same or similar field of endeavor discloses sending viewport information to the streaming server, wherein the viewport information is used by the streaming server as a basis to determine a size of the target view image portion (FIG. 7, [0066], viewport data is transmitted to a server for determining a size of a ROI for a second device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Budgavi into the teachings of Spitzer for more efficient foveated rendering.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer at el. (Spitzer) (US 2018/0136720) in view of Young et al. (Young) (US 2017/0285736).
Regarding claims 5 and 6, Spitzer discloses the method of Claim 1 (see claim 1 above).
Spitzer is silent about wherein the second video image is immediately subsequent to the first video image in a sequence of video images that are rendered to the viewer; and wherein the second video image is not immediately subsequent to the first video image in a sequence of video images that are rendered to the viewer.
Young from the same or similar field of endeavor discloses wherein the second video image is immediately subsequent to the first video image in a sequence of video images that are rendered to the viewer ([0071], gaze tracking data is used for determining a fovea region in subsequent images); and wherein the second video image is not immediately subsequent to the first video image in a sequence of video images that are rendered to the viewer ([0071], gaze tracking data is used for determining a fovea region in subsequent images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Young into the teachings of Spitzer for more efficient foveated rendering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488